                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA




In re:                                                   Case Number: 18-31803


Cody Howard
                                                         Chapter: 13

         Debtor.


                      Objection to Notice To Dismiss Filed By Trustee

        COMES NOW, the debtor by and through his attorney of record and hereby objects to the
notice to dismiss filed by the Chapter 13 Trustee. The debtor states the reasons for same:


               1. The Debtor’s Chapter 13 payments are $100.00 weekly.

               2. The Debtor provided proof of payment in the amount of $100.00 on December
                  22, 2020. (See attached proof of payment).

               3. The Debtor had a child in July and his monthly expenses increased causing
                  him to fall behind on his Chapter 13 payments.

               4. The Debtor plans to reduce his expenses and use his tax refund to catch up
                  on his Chapter 13 payments.

               5. The Debtor believes he can finish his chapter 13 plan and keep payments
                  current going forward.

               6. The Debtor wishes to complete his Chapter 13 Plan.

       WHEREFORE, THESE PREMISES CONSIDERED, the Debtor hereby objects to the
Trustee's notice to dismiss for the above stated reasons.

Respectfully submitted this 22nd   day of December, 2020.

                                           BOND, BOTES, SHINN & DONALDSON, P.C.


                                                  By:    /s/ Mary Conner Pool
                                                         Attorney for Debtors
                                                         P.O. Box 4479
                                                         Montgomery, Alabama 36103
                                                         Phone (334) 264-3363
                                                         Fax (334) 230-5406
                                                         mpool@bondnbotes.com




  Case 18-31803      Doc 37    Filed 12/22/20 Entered 12/22/20 13:17:46        Desc Main
                                 Document     Page 1 of 4
                                  CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing objection on all parties listed
below by mailing a copy of same to them on this 22nd day of December, 2020.

       Hon. Sabrina L. McKinney, Trustee, (via electronic filing)
       Cody Howard, 500 Eastdale Road S, Apt. M-2, Montgomery, AL 36117



                                                            /s/ Mary Conner Pool
                                                            Attorney for Debtor




  Case 18-31803       Doc 37    Filed 12/22/20 Entered 12/22/20 13:17:46            Desc Main
                                  Document     Page 2 of 4
[EXTERNAL EMAIL] DO NOT CLICK links or attachments unless you recognize the sender and know the content is safe.




---------- Forwarded message ---------
From: TFS Admin <no-reply@tfsbillpay.com>
Date: Mon, Dec 21, 2020 at 23:48
Subject: [TFS] Reactivation Payment Successfully Scheduled
To: <cdhoward32@gmail.com>


Cody,

Your TFS reactivation payment has been successfully scheduled! Below, please find the relevant information about that
transaction:

    1.   Total Payment Amount: $106.99
    2.   Trustee Amount: $100.00
    3.   TFS Fees: $6.99 (Please note, this amount may include the one-time reactivation fee)
    4.   Last 4 of Bank Account: 0959

Your TFS account will be fully reactivated in one business day, and you'll receive a follow up email when you are able to
log in. Thanks for using TFS!

- TFS Bill Pay Customer Support

----------------------------------
You are receiving this message because you signed up for TFS Bill Pay online payments at http://tfsbillpay.com. This
message is intended for use by addressee only and may contain privileged and confidential information. If you are not
the intended recipient, dissemination of this communication is prohibited. If you have received this communication in
error, please delete all copies of the message and attachments and notify support@tfsbillpay.com immediately.
                                                             1
           Case 18-31803          Doc 37   Filed 12/22/20 Entered 12/22/20 13:17:46                Desc Main
                                             Document     Page 3 of 4
                                     2
Case 18-31803   Doc 37   Filed 12/22/20 Entered 12/22/20 13:17:46   Desc Main
                           Document     Page 4 of 4
